19-01373-mew          Doc 16      Filed 05/29/20 Entered 05/29/20 16:05:43            Main Document
                                              Pg 1 of 12



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

In re:                                                               Chapter 7

JOHN PATRICK CARROLL,                                                Case No. 19-10194-MEW

                  Debtor
-----------------------------------------------------------------X

497 GREENWICH STREET LENDER LLC,                                     Adv. Pro. No. 19-01373-MEW

                          Plaintiff,
                                                                     Answer
                 v.

JONATHON PATRICK CARROLL,

                           Defendant.
-----------------------------------------------------------------X
                  Jonathon Patrick Carroll (“Defendant”), by his attorneys, the Law Offices of Fred L.

Seeman, as and for his Answer to the Complaint, respectfully allege and represent to this Court as

follows:

                 1.       The allegations contained in Paragraph “1” of the Complaint set forth a legal

conclusion for which no response is required. To the extent there are factual allegations, the

Defendant denies knowledge and information sufficient to form a belief as to the truth or falsity of

the allegations contained in Paragraph “1” of the Complaint.

                 2.       The allegations contained in Paragraph “2” of the Complaint set forth a legal

conclusion for which no response is required. To the extent there are factual allegations, the

Defendant denies knowledge and information sufficient to form a belief as to the truth or falsity of

the allegations contained in Paragraph “2” of the Complaint.

                 3.       The allegations contained in Paragraph “3” of the Complaint set forth a legal

conclusion for which no response is required. To the extent there are factual allegations, Mr. Carroll
19-01373-mew          Doc 16    Filed 05/29/20 Entered 05/29/20 16:05:43               Main Document
                                            Pg 2 of 12



denies knowledge and information sufficient to form a belief as to the truth or falsity of the allegations

contained in Paragraph “3” of the Complaint.

                4.      The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “4” of the Complaint.

                5.      The Defendant denies each and every allegation contained in Paragraph “5”

of the Complaint, except admit that Mr. Carroll is an individual who maintains a residence in London,

England.

                6.      The Defendants denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “6” of the Complaint and respectfully

refers the Court to the referenced document for any factual or legal conclusion therein.

                7.      The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “7” of the Complaint and respectfully

refers the Court to the referenced document for any factual or legal conclusion therein.

                8.      The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “8” of the Complaint and respectfully

refers the Court to the referenced document for any factual or legal conclusion therein.

                9.      The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “9” of the Complaint and respectfully

refers the Court to the referenced document for any factual or legal conclusion therein.

                10.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “10” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.



                                                    2
19-01373-mew         Doc 16    Filed 05/29/20 Entered 05/29/20 16:05:43              Main Document
                                           Pg 3 of 12



               11.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “11” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

               12.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “12” of the Complaint.

               13.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “13” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

               14.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “14” of the Complaint.

               15.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “15” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

               16.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “16” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

               17.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “17” of the Complaint except Mr.

Carroll admits that he filed for Chapter 11 bankruptcy protection.

               18.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “18” of the Complaint.




                                                   3
19-01373-mew          Doc 16   Filed 05/29/20 Entered 05/29/20 16:05:43               Main Document
                                           Pg 4 of 12



                19.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “19” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

                20.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “20” of the Complaint, except admits

that certain schedules have not been filed with the Court.

                21.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “21” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

                22.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “22” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

                23.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “23” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

                24.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “24” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

                25.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “25” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.




                                                   4
19-01373-mew          Doc 16   Filed 05/29/20 Entered 05/29/20 16:05:43               Main Document
                                           Pg 5 of 12



                26.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “26” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

                27.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “27” of the Complaint.

                28.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “28” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

                29.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “29” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

                30.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “30” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

                31.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “31” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

                32.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “32” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

                33.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “33” of the Complaint excepts admits

that he was unable to appear at the September 1, 2019 and October 1, 2019 meeting of creditors.

                                                   5
19-01373-mew          Doc 16   Filed 05/29/20 Entered 05/29/20 16:05:43               Main Document
                                           Pg 6 of 12



                34.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “34” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

                35.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “35”, excepts admits that he has not

appeared at any creditors meetings or filed certain schedules.

                36.      The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “36” of the Complaint except admits

he has a residence in London, United Kingdom.

                37.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “37” of the Complaint.

                38.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “38” of the Complaint and

respectfully refers the Court to the referenced document for any factual or legal conclusion therein.

                39.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “39” of the Complaint.

                40.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “40” of the Complaint.

                41.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “41” of the Complaint.

                42.     The Defendant denies each and every allegation contained in Paragraph “42”

of the Complaint.



                                                   6
19-01373-mew          Doc 16   Filed 05/29/20 Entered 05/29/20 16:05:43              Main Document
                                           Pg 7 of 12



                43.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “43” of the Complaint.

                44.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “44” of the Complaint.

                45.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “45” of the Complaint.

                46.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “46” of the Complaint.

                47.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “47” of the Complaint.

                48.     The Defendant denies knowledge and information sufficient to form a belief

as to the truth or falsity of the allegations contained in Paragraph “48” of the Complaint.

                49.     In response to Paragraph “49” of the Complaint, Mr. Carroll repeats his

answers and responses to the allegations set forth in Paragraphs “1” through “48” as if more fully set

forth herein.

                50.     The allegations contained in Paragraph “50” of the Complaint set forth a legal

conclusion for which no response is required. To the extent there are factual allegations, the

Defendant denies knowledge and information sufficient to form a belief as to the truth or falsity of

the allegations contained in Paragraph “50” of the Complaint.

                51.     The Defendant denies each and every allegation contained in Paragraph “51”

of the Complaint.

                52.     The Defendant denies each and every allegation contained in Paragraph “52”

of the Complaint.

                                                   7
19-01373-mew          Doc 16   Filed 05/29/20 Entered 05/29/20 16:05:43             Main Document
                                           Pg 8 of 12



                53.     The Defendant denies each and every allegation contained in Paragraph “53”

of the Complaint.

                54.     The Defendant denies each and every allegation contained in Paragraph “54”

of the Complaint.

                55.     The allegations contained in Paragraph “55” of the Complaint set forth a legal

conclusion for which no response is required. To the extent there are factual allegations, the

Defendant denies knowledge and information sufficient to form a belief as to the truth or falsity of

the allegations contained in Paragraph “55” of the Complaint.

                56.     In response to Paragraph “56” of the Complaint, Mr. Carroll repeats his

answers and responses to the allegations set forth in Paragraphs “1” through “55” as if more fully set

forth herein.

                57.     The allegations contained in Paragraph “57” of the Complaint set forth a legal

conclusion for which no response is required. To the extent there are factual allegations, the

Defendant denies knowledge and information sufficient to form a belief as to the truth or falsity of

the allegations contained in Paragraph “57” of the Complaint.

                58.     The Defendant denies each and every allegation contained in Paragraph “58”

of the Complaint.

                59.     The Defendant denies each and every allegation contained in Paragraph “59”

of the Complaint.

                60.     The Defendant denies each and every allegation contained in Paragraph “60”

of the Complaint.




                                                  8
19-01373-mew          Doc 16   Filed 05/29/20 Entered 05/29/20 16:05:43                 Main Document
                                           Pg 9 of 12



                61.     In response to Paragraph “61” of the Complaint, the Defendant repeats his

answers and responses to the allegations set forth in Paragraphs “1” through “60” as if more fully set

forth herein.

                62.     The Defendant denies the allegations contained in Paragraph “62” of the

Complaint set forth a legal conclusion for which no response is required. To the extent there are

factual allegations, the Defendant denies knowledge and information sufficient to form a belief as to

the truth or falsity of the allegations contained in Paragraph “62” of the Complaint.

                63.     The Defendant denies each and every allegation contained in Paragraph “63”

of the Complaint.

                64.     The Defendant denies each and every allegation contained in Paragraph “64”

of the Complaint.

                65.     The Defendant denies each and every allegation contained in Paragraph “65”

of the Complaint.

                66.     In response to Paragraph “66” of the Complaint, the Defendant repeats his

answers and responses to the allegations set forth in Paragraphs “1” through “65” as if more fully set

forth herein.

                67.     The allegations contained in Paragraph “67” of the Complaint set forth a legal

conclusion for which no response is required. To the extent there are factual allegations, the

Defendant denies knowledge and information sufficient to form a belief as to the truth or falsity of

the allegations contained in Paragraph “67” of the Complaint.

                68.     The Defendant denies each and every allegation contained in Paragraph “68”

of the Complaint.



                                                  9
19-01373-mew          Doc 16   Filed 05/29/20 Entered 05/29/20 16:05:43             Main Document
                                           Pg 10 of 12



                69.     The Defendant denies each and every allegation contained in Paragraph “69”

of the Complaint.

                70.     In response to Paragraph “70” of the Complaint, the Defendant repeats his

answers and responses to the allegations set forth in Paragraphs “1” through “69” as if more fully set

forth herein.

                71.     The allegations contained in Paragraph “71” of the Complaint set forth a legal

conclusion for which no response is required. To the extent there are factual allegations, the

Defendant denies knowledge and information sufficient to form a belief as to the truth or falsity of

the allegations contained in Paragraph “71” of the Complaint.

                72.     The allegations contained in Paragraph “72” of the Complaint set forth a legal

conclusion for which no response is required. To the extent there are factual allegations, the

Defendant denies knowledge and information sufficient to form a belief as to each and every

allegation contained in Paragraph “72” of the Complaint.

                73.     The Defendant denies each and every allegation contained in Paragraph “73”

of the Complaint.

                74.     The Defendant denies each and every allegation contained in Paragraph “74”

of the Complaint.

                                       GENERAL DENIAL

                75.     To the extent that any allegations in the Complaint have not been admitted,

denied or addressed in this Answer, Mr. Carroll denies those allegations.

                               FIRST AFFIRMATIVE DEFENSE

                76.     The Complaint fails to state a claim against the Defendant upon which relief

 can be granted.

                                                 10
19-01373-mew      Doc 16     Filed 05/29/20 Entered 05/29/20 16:05:43           Main Document
                                         Pg 11 of 12



              WHEREFORE, it is respectfully requested that this Honorable Court grant

judgment dismissing the Complaint in its entirety, and such other and further relief this Court

deems just and proper, together with costs, disbursements and reasonable attorney’s fees.

Dated: New York, New York
       May 29, 2020

                                            Law Offices of Fred L. Seeman
                                            Attorneys for Jonathon Patrick Carroll


                                     By:    /s/ Peter Kirwin
                                            Peter Kirwin
                                            32 Broadway, Suite 1214
                                            New York, New York 10004
                                            (212) 608-5000




                                               11
19-01373-mew   Doc 16   Filed 05/29/20 Entered 05/29/20 16:05:43   Main Document
                                    Pg 12 of 12




                                      12
